This is an original application for a writ of habeas corpus in which relator sought to be released from the custody of the sheriff of Stephens County, alleging in his application illegal restraint, etc. A preliminary writ was granted and served upon said sheriff by whose return it is made to appear that relator is not in his custody as alleged. In this condition of the record the ground of the application, to-wit: illegal restraint, not existing, the application will be denied and the proceeding dismissed.
Dismissed.